      Case 2:20-cv-00334-MHT-CSC Document 57 Filed 02/24/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HAROLD L. DORTCH,                      )
                                       )
       Plaintiff,                      )
                                       )          CIVIL ACTION NO.
       v.                              )            2:20cv334-MHT
                                       )                 (WO)
PATRICE RICHIE JONES,                  )
Warden, et al.,                        )
                                       )
       Defendants.                     )

                           OPINION AND ORDER

      Plaintiff, a state prisoner, filed a motion for

preliminary injunction seeking an order prohibiting a

correctional officer from harassing and assaulting him

and from tampering with his mail.                    This case is before

the court on the recommendation of the United States

Magistrate        Judge       that         plaintiff’s        motion      for

preliminary       injunction      be       denied.     Also    before     the

court are plaintiff’s objections to the recommendation.

Upon an independent and de novo review of the record,

the    court     concludes     that        the   objections     should    be

overruled and the recommendation should be adopted.
   Case 2:20-cv-00334-MHT-CSC Document 57 Filed 02/24/21 Page 2 of 2




    Accordingly, it is ORDERED as follows:

    (1) The objections (doc. no. 56) are overruled.

    (2) The      recommendation        of    the     United     States

Magistrate Judge (doc. no. 55) is adopted.

    (3) The motion for preliminary injunction (doc. no.

43) is denied.

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 24th day of February, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  2
